DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending in the instant application.

Priority
This application claims the benefit of U.S. Provisional Application No. 62/838,411 filed April 25, 2019.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 01/06/2022 and 07/09/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election without traverse of Group I (claim 1-7) in the reply filed on 05/12/2022 is acknowledged.   
Claims 8-15 were withdrawn by Applicant from further consideration as non-elected subject matter.  Claims 1-7 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Specifically, claim 1 is drawn to a batch of shaped adsorbent particles comprising an average particle diameter of not greater than about 5.0 mm and a particle aspect ratio (L/D) distribution span PARDS of not greater than about 50%, wherein PARDS is equal to (AR90 – AR10)/ AR50.  However, the terms “AR90”, “AR50”, and “AR10” that are not clearly defined.  Therefore, claim 1 is indefinite.  Claims 2-7 depending on claim 1 are rejected accordingly.
AR90 is interpreted as “L90/D90”, wherein L90 is the length (μm) of 90% of the total particles distributed within, and D90 is the diameter (μm) of 90% of the total particles distributed within.  AR10 is interpreted as “L10/D10”, wherein L10 is the length (μm) of 10% of the total particles distributed within, and D10 is the diameter (μm) of 10% of the total particles distributed within.  AR50 is interpreted as “L50/D50”, wherein L50 is the length (μm) of 50% of the total particles distributed within, and D50 is the diameter (μm) of 50% of the total particles distributed within based on Applicant’s specification [00118].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108187608 (“the `608 publication”) published on June 22, 2018 in view of CN 1053634 (“the `634 publication”) published on August 7, 1991.

Applicant’s claim 1 is drawn to a batch of shaped adsorbent particles comprising an average particle diameter of not greater than about 5.0 mm and a particle aspect ratio (L/D) distribution span PARDS of not greater than about 50%, wherein PARDS= (AR90 – AR10)/ AR50.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `608 publication discloses aluminum salt lithium ion absorbing particles coated and bonded with an inorganic ion exchanger to form adsorbent particles of chemical formula:   (1-  x)LiCl.2Al(OH)3.yMO2.nH2O, wherein MO2 is the inorganic ion exchanger comprising a mixture of SiO2 with one selected from TiO2, SnO2, and ZrO2; and x=0.5-1, y=0.1-0.5, and n=1-3 (see claim 1).  The absorbent particles have a particle size of 1.0-2.0 nm (see claim 5, preparation step (3)).  The absorbent particles are used for extracting lithium ion from brine with the adsorption capacity of 11-13 mg/g, see [0015].   
The `634 publication discloses absorber column comprising aspect ratio of 1.5-20 (see claim 1). 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and the `608 publication is that the prior art is silent on the particle aspect ratio (L/D) distribution span PARDS of not greater than about 50%.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instantly claimed batch of shaped adsorbent particles would have been obvious over the aluminum salt lithium ion absorbing particles because the `608 publication teaches the prepared absorbent particles have a particle size of 1.0-2.0 nm, which are very uniformly distributed adsorbent particles.  In addition, the `634 publication discloses absorber column comprising aspect ratio of 1.5-20 (see claim 1). 

In terms of claim 2, the `608 publication teaches adsorbent particles of chemical formula:          (1-x)LiCl.2Al(OH)3.yMO2.nH2O, wherein MO2 is the inorganic ion exchanger comprising a mixture of SiO2 with one selected from TiO2, SnO2, and ZrO2; and x=0.5-1, y=0.1-0.5, and n=1-3 (see claim 1).

In terms of claim 3, the `608 publication teaches the raw material of preparing the adsorbent particles is stirred to complete water solution (claim 5).  

In terms of claim 4, the difference is further taught/suggested by the `634 publication because the absorbent particles have the pores (claim 1).

In terms of claim 5, the difference is further taught/suggested by the `634 publication which teaches a density of the absorbent is 0.9 g/cm3 (see p.6, lns. 4-6).
In terms of claim 6, the difference is further taught/suggested by the `634 publication which teaches the absorbent particles have column aspect ratio (see claim 1).

In terms of claim 7, the difference of the batch of shaped adsorbent particles has an average particle length of at least about 0.1 mm, the `608 publication teaches the prepared absorbent particles have a particle size of 1.0-2.0 nm. 



Conclusions
Claims 1-7 are rejected.
Claims 8-15 were withdrawn.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG L CHU/Primary Examiner, Art Unit 1731